DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “at least one of said outside surface of said first panel and said outside surface of said second panel of each said self-reinforced package faces outwardly from three sides of said strengthened, self-reinforced stacked structure.”  This is clearly shown in Figure 7 of the drawings.  However, parent claim 1 recites at least one of said outside surface of said first panel and said outside surface of said second panel of each said self-reinforced package faces outwardly from said strengthened, self-reinforced stacked structure (bold added for emphasis).  A structure where each package in a stacked structure faces outwardly in combination with windows facing three directions, while straightforward and simple to understand, is an extremely specific limitation, and the disclosure does not support this level of specificity.  The limitation of amended claim 25 is only supported by the Figure, and the disclosure describes the entire palletized structure of Figure 7 as the stacked unit, and in this illustration at least 6 columns of boxes do not have faces facing outwardly as they are on an interior of the stack.  For purpose of examination on the merits, the examiner will interpret the ‘each packaged faces outwardly’ to mean that each package faces an outward direction and doesn’t necessarily need to be on the outside surface of the stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-18, 23, 26, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilius (US 2015/0375892 A1) in view of Nixon (US 2019/0009946 A1) in view of Orischak (US 2012/0074037 A1).
Regarding claim 1, Hamilius teaches a package formed from a single blank (Fig. 1), comprising: a third panel (above 75; Fig. 2), a fourth panel (above 74) attached to said third panel, a fifth panel (above 72), having an inside surface and an outside surface positioned oppositely to said inside surface, said fifth panel being attached to said fourth panel, said fifth panel having multiple lines of weakness 40 including at least one horizontal line of weakness interconnected with at least one vertical line of weakness, said fourth panel being attached in series between said third panel and said fifth panel; and a sixth panel (above 73), having an inside surface and an outside surface positioned oppositely to said inside surface, said sixth panel being attached to said fifth panel, said sixth panel having multiple lines of weakness 40 including at least one horizontal line of weakness interconnected with at least one vertical line of weakness, wherein said horizontal line of weakness of the sixth panel is continuous and interconnected with said horizontal line of weakness of said fifth panel.  Hamilius does not teach first or second panels to support the lines of weakness of the fifth and sixth panels.
Nixon teaches an analogous display container and teaches these containers suffer from premature separation of the display panel (0005).  Nixon teaches providing an outer display panel that overlaps the line of weakness by a short distance to prevent premature separation of an inner cover section (0038).  Nixon teaches providing this outer panel extending from the opposite side of the blank as the window panel (Fig. 6) so that when the blank is assembled into a tube form the outer and inner panels of the display area overlap (Figs. 7-9).  It would have been obvious to one of ordinary skill in the art to modify the structure of Hamilius with the support of Nixon with the motivation of preventing premature separation.  
Hamilius teaches a display window that extends across two sides of the container where Nixon illustrates an embodiment of a display window on a single side of the container.   Orischak teaches an analogous display container with a supported window that extends into two sides of the container, and Orischak teaches it is known to support such a style of display window with a support that is two panels that extends along the blank in series.  It would have been obvious to one of ordinary skill in the art when applying the support of Nixon to the structure of Hamilius to use a two panel support with the motivation of supporting the entire window.  The resulting structure would be a first and second panel connected in series sized and configured to overlap the outer surfaces of the fifth and sixth panels, as is taught by Nixon (0038).  
Regarding the first and second panels having vertical edges and continuous and interconnected horizontal edges, Nixon teaches the outer support panels overlap the entire display edge by a short distance (0038) to support the tear lines and provide a display appearance without unsightly torn edges (0009).  In addition to this description, Nixon illustrates the shape of the outer display panel matches shape of the perforated edge of the inner display panel (Fig. 6).  Hamilius teaches a display that is formed with vertical edges in the fifth and sixth panels sharing a continuous and interconnected horizontal edge (Fig. 2).  One of ordinary skill in the art, when applying the teachings of Nixon to form the outer panels would match the shape of this display window, and so the first and second panels would have similar vertical edges and continuous and interconnected horizontal edges.
Regarding claims 3-4, Hamilius is modified with supporting panels as taught by Nixon, and Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claims 8-12, Hamilius teaches the package comprises a volume capable of housing one or more rigid items (0002) and illustrates items that geometrically the same; and positioned near the lines of weakness (Fig. 3).  This function is based on dimensions of the volume and/or items.  The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious for one of ordinary skill in the art to have modified the dimensions of Hamilius so the package could be of various sizes and shapes to house any combination of particular items as desired.
Regarding claims 13-14, Hamilius teaches said package is stackable (Fig. 3) with like same said strengthened, self-reinforced packages to form a transportable unit of strengthened, self-reinforced packages (Hamilius teaches a pallet, which suggests a transportable unit; 0003).
Regarding claims 15-18, Hamilius is modified with the display support of Nixon to prevent premature separation of the display panel (0005).  Nixon does not address partial tear of lines of weakness in an assembled package, and Nixon illustrates a folded package without any failed lines of weakness (Fig. 1) and teaches having an outside panel overlap the lines of weakness located on an inside panel of a sidewall prevents tearing (0038).  The examiner notes that paragraphs 005-007 of the disclosure suggest that, while not disclosed by prior art structures, partial failure of lines of weakness is a property these structures have.  While Nixon is silent about unintentional tear of lines of weakness, Nixon does teach reinforcing the lines of weakness using the claimed structure.   “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 section I.  As Nixon teaches the claimed structure, the claimed property of ‘comprises no more than 1% tear of lines of weakness’ is anticipated.  
Regarding claim 23, this claim differs from claim 1 in that it refers to a stack of packages instead of just one.  Hamilius teaches using to use multiple such packages in a stacked structure (0003).  Hamilius illustrates a palletized version (Fig. 3), but Hamilius teaches the cases may be stacked on the floor or provided in various other display arrangements (0003).  Any of the front stacks of boxes illustrated by Hamilius teaches at least one of said outside surface of said first panel and said outside surface of said second panel of each said self-reinforced package faces outwardly from said strengthened, self-reinforced stacked structure.
Regarding claims 26, Hamilius is modified with supporting panels as taught by Nixon, and Nixon teaches the outside surfaces face outwardly and the inside surfaces face inwardly of the first and second panel (Fig. 15).
Regarding claim 30, Hamilius teaches each of said strengthened, self-reinforced packages comprise a volume capable of housing one or more rigid items (Fig. 3).
Regarding claims 33-34, Hamilius is modified with supporting panels as taught by Nixon, and Nixon teaches the outer support panels overlap the entire display edge by a short distance (0038) to support the tear lines and provide a display appearance without unsightly torn edges (0009).  In addition to this description, Nixon illustrates the shape of the outer display panel matches shape of the perforated edge of the inner display panel (Fig. 6).  The resulting structure would have said horizontal line of weakness and said vertical line of weakness of said fifth panel extend along said horizontal edge and said vertical edge of said first panel, respectively; and said horizontal line of weakness and said vertical line of weakness of said sixth panel extend along said horizontal edge and said vertical edge of said second panel, respectively, wherein said horizontal line of weakness and said vertical line of weakness of said fifth panel extend along said horizontal edge and said vertical edge of said first panel, respectively, such that said horizontal line of weakness and said vertical line of weakness of said fifth panel are at least in part tucked beneath said horizontal edge and said vertical edge of said first panel, respectively; and wherein said horizontal line of weakness and said vertical line of weakness of said sixth panel extend along said horizontal edge and said vertical edge of said second panel, respectively, such that said horizontal line of weakness and said vertical line of weakness of said fifth panel are at least in part tucked beneath said horizontal edge and said vertical edge of said second panel, respectively.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilius (US 2015/0375892 A1) in view of Nixon (US 2019/0009946 A1) in view of Orischak (US 2012/0074037 A1) as applied to claim 1 above, and further in view of Weimer (US 7,293,694 B2).    Hamilius does not explicitly teach orienting a stacked structure such that said at least one of said outside surface of said first panel and said outside surface of said second panel of each said self-reinforced package faces outwardly from three sides of said strengthened, self-reinforced stacked structure.  Weimer teaches an analogous shipping and display structure and teaches it is known to turn boxes in different ways to achieve interlocking or maximize use of a pallet surface (col 4 lines 22-24) and illustrates turning a row to face a different direction (Fig. 23).  It would have been obvious to one of ordinary skill in the art to use a stacking arrangement for the modified boxes of Hamilius where there are windows facing outwardly to three directions with the motivation of interlocking the boxes or maximizing pallet space, as taught by Weimer.

Allowable Subject Matter
Claims 19-20 and 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734